IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

COTTONWOOD

ENVIRONMENTAL LAW CENTER,
No. CV 18-12-BU-SEH
Plaintiff,

ORDER
vs.

DAVID BERNHARDT, in his official
capacity as Secretary of the Interior;
STEVE BULLOCK, in his official
capacity as Governor of the State of
Montana; CAM SHOLLY, in his
official capacity as Park
Superintendent, Yellowstone National
Park; LEANNE MARTEN, in her
official capacity as Regional Forester,
US. Forest Service; NATIONAL
PARK SERVICE; U.S. FOREST
SERVICE; USDA-ANIMAL &
PLANT HEALTH INSPECTION
SERVICE,

Defendants.

 

 

On April 14, 2020, the Court conducted a hearing on the record on

Plaintiff's Motion to Consolidate. !

 

'Doc. 89.
Upon the record made in open Court,

ORDERED:

1. _ Plaintiff’s Motion to Consolidate” is DENIED.

2. Defendant Steve Bullock shall file an answer or other appropriate
responsive pleading to the Third Amended Complaint for Declaratory and
Injunctive Relief? on or before May 1, 2020.

DATED this _/4“day of April, 2020.

Lieder

AM E. HADDON \
United States District Judge

 

2 Doc. 89.
3 Doc. 91.
